Citation Nr: 1441464	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-44 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected postoperative cholecystectomy residuals, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from May 1970 to May 1972, and in the United States Marine Corps from September 1972 to September 1993.  He retired as a Gunnery Sergeant (E-7) after two decades of active service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The entire claims file, to include the portion contained electronically, was reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a 10 percent disability evaluation for postoperative cholecystectomy with GERD.  That is, the Veteran had his gall bladder removed, and is service-connected for the residual disability produced by such an operation.  GERD had been noted as the principal manifestation of the post-operative residuals, with the Veteran also experiencing an abdominal scar.  He contends, in essence, that the residual disability is severe enough so as to warrant an evaluation higher than 10 percent.  

The Veteran was examined by VA on a "fee basis" in March 2009.  In the associated report of examination, it was noted that there were reports of abdominal distention and a "pulling" pain.  There were reported flares of several times a week.  The Veteran stated that the ability to perform daily functions during the flare-up period was "interfered" until the attack subsided.  

Objectively, however, it was noted that the Veteran's prescribed medication, ranitidine, was taken with a "good response," and that there were only "occasional side effects of abdominal pain."  Further, the Veteran stated that there were no symptoms present that were not responsive to treatment.  It was noted that "some activities" were interrupted during flare periods.  No pancreatic insufficiency, significant malnutrition, or anemia were noted.  A scar was present measuring 14.5 centimeters (cm) x .2 cm, with a smaller scar measuring 1.5 cm x .1 cm.  There was no tenderness, inflammation, edema, tissue loss, keloid formation, hyperpigmentation, abnormal texture, or limitation of motion associated with the scarring at that time.  The scars were hypopigmented less than 6 square inches.  With respect to functional impairment, the examiner stated that the GERD residual specifically causes "occasional impairment" with activities during an attack.  

The Veteran maintains that this examination report does not adequately contemplate the severity of his disease.  Specifically, he states that his pain is more than an occasional nuisance.  In noting this, the Board is aware of the somewhat confusing nature of the analysis reported in the March 2009 examination.  Indeed, the Veteran reported that he experienced near-continuous symptoms with attacks too frequent to count; however, upon an ostensible examination (presumably done via interview), it was reported that attacks are less frequent in nature and are responsive to medication.  

The Veteran, in alleging that his disability is more severe than what purportedly was assessed in 2009, has noted that subsequent to the examination, he has needed to visit an emergency department because of abdominal pain.  The reports of that visit are of record (dated in September 2009), and do document that he needed a computerized tomography (CT) scan to assess the severity of his symptomatology.  He also reports that he has been told of internal scarring as being a cause of his increased pain symptoms, and that he has radiation of pain to the arm and shoulder.  In support of his claim, he did submit a private medical record documenting treatment for left shoulder impingement syndrome dated in October 2010.  It is unknown as to if this represents disablement part and parcel of the service-connected surgical residuals, or if it is a separate, nonservice-connected orthopedic disability.  

Essentially, in noting that the 2009 opinion is somewhat dated and confusing in nature when considered against the Veteran's complaints, the Veteran's representative has specifically requested that the claim be remanded so that a new, comprehensive VA examination can be afforded.  The date of an examination, in itself, is not usually a sufficient basis for a remand.  Nonetheless, in claims where an increase in rating in sought, the current level of disability is of paramount importance.  Given that there is some disparity between what was reported by the Veteran and what was recorded in 2009, that he has alleged and demonstrated additional emergent treatment for his surgical residuals along with alleging additional symptoms not considered in the previous VA examination, the Board is not convinced that the evidence currently of record demonstrates the actual level of severity of the service-connected gall bladder removal surgical residuals.  As such, the case will be remanded so that a new, comprehensive VA internal medicine examination can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA examination to determine the current level of severity of current service-connected postoperative cholecystectomy with GERD.  To that extent, the examiner should describe all symptoms ascribable to the postoperative residuals, to include any manifestations of radiation into the upper extremities and internal or external scarring.  Upon consideration of all residual disablement, the examiner should opine, with an associated rationale, as to if the disability is "mild" or "severe" nature based on his/her expert medical judgment.  In providing the rationale, all conclusions must be adequately supported (i.e. conclusory/bare opinions are not acceptable).  

2.  Following the above-directed development, re-adjudicate the Veteran's claim for an increase.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the case to the Board for consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



